per curiam:
Nuevamente nos vemos obligados a suspender inmediata e indefinidamente del ejercicio de la aboga-cía a un miembro de la profesión legal que, en reiteradas ocasiones, ha incumplido con las órdenes de este Tribunal.
)—I
El Ledo. Paolo J. Pérez Román fue admitido al ejercicio de la abogacía el 23 de agosto de 2005 y a la notaría el 14 de septiembre del mismo año. Posteriormente, el 20 de ju-nio de 2014 fue suspendido indefinidamente del ejercicio de la abogacía y la notaría(1) No obstante, el 13 de junio de 2016 fue reinstalado para ejercer la profesión legal. Esto provocó que se activaran las quejas Núms. AB-2012-319, AB-2012-495, AB-2013-211, AB-2013-0408 y AB-2014-0007,(2) las cuales habían sido archivadas administrativa-mente como resultado de su suspensión indefinida.(3) A continuación exponemos una relación de hechos relaciona-dos a las quejas Núms. AB-2013-0408 y AB-2014-0007.

AB-2013-0408

El 7 de octubre de 2013 se presentó la Queja Núm. AB-2013-0408 en contra del licenciado Pérez Román. En ésta, la quejosa explicó que contrató los servicios del licenciado Pérez Román para que fungiera como representante legal de su exesposo en un caso de daños y perjuicios. En espe-cífico, la quejosa alegó que le entregó al licenciado Pérez *639Román $75 para pagar el arancel correspondiente a la pre-sentación de la contestación de la demanda y que, poste-riormente, le comunicó que su exesposo había fallecido. Ar-güyó que el licenciado Pérez Román le indicó que le iba a notificar a la parte demandante sobre el deceso del demandado. Añadió que luego trató de comunicarse con el licenciado Pérez Román para conocer del estatus del caso, pero que no logró contactarlo.(4)
Así las cosas, la entonces Subsecretaría de este Tribunal procedió a enviarle una carta al licenciado Pérez Román, en la cual le informó que debía presentar su contestación a la queja. A pesar de que éste recibió la carta, no contestó. Por ello, se le envió una segunda notificación. A raíz de lo anterior, decidimos notificarle personalmente nuestro re-querimiento y, mediante la Resolución emitida el 13 de fe-brero de 2014, le conferimos un término final de 5 días para que contestara la queja. Además, se le advirtió que el incumplimiento con lo ordenado en la Resolución podría implicar sanciones disciplinarias, incluyendo la suspensión del ejercicio de la profesión legal.(5)
Posteriormente, el licenciado Pérez Román presentó su contestación a la queja. En resumen, el licenciado Pérez Román aceptó que fue contratado para tramitar un caso de daños y perjuicios y que recibió de la quejosa $75 para pagar el arancel correspondiente a la presentación de la contestación de la demanda. Con relación al estatus del caso, explicó que, por motivos de un quebrantamiento de salud, no presentó la contestación a la demanda. Ante ello, reconoció que pudo haber desplegado mejor atención, dili-gencia y ejecución en el caso. No obstante, explicó que el cliente no sufrió percance alguno debido a que éste falleció *640durante el proceso.(6) En fin, el licenciado Pérez Román pidió disculpas y reconoció que adeudaba $75. Por ello, so-licitó un término para devolver la cantidad y, además, pro-veyó el lugar y el teléfono de la oficina en la cual estaría disponible el expediente del caso para que la quejosa pu-diese recogerlo.(7)
Como mencionáramos, durante el transcurso de esta queja, el licenciado Pérez Román fue suspendido indefini-damente del ejercicio de la abogacía y de la notaría, y pos-teriormente, el 13 de junio de 2016, lo reinstalamos al ejer-cicio de la abogacía. Consecuentemente, reactivamos la queja que nos concierne.(8)
Conforme a lo anterior, la entonces Procuradora General presentó su Informe y sugirió que se amonestara o cen-surara al licenciado Pérez Román. Además, recomendó el archivo de la queja condicionado a que el licenciado Pérez Román devolviera los $75 y el expediente.(9) Ante ello, emi-timos una Resolución en la cual le concedimos al licenciado Pérez Román un término de 20 días para que se expresara en torno al Informe y, además, le apercibimos que, de no comparecer, se allanaría a esta recomendación.(10)
Tras no recibir una respuesta, el 27 de enero de 2017 emitimos una Resolución en la cual censuramos enérgica-mente al licenciado Pérez Román y le ordenamos lo si-guiente: “acredite el pago al quejoso para proceder con el archivo de este asunto”. Además, le advertimos que “en el futuro deberá cumplir cabalmente con sus obligaciones éticas”.(11)
Ante el incumplimiento del licenciado Pérez Román, el 12 de mayo de 2017, emitimos otra Resolución en la que se *641le concedió un término final de 15 días para que cumpliera con lo ordenado en la Resolución de 27 de enero de 2017. Además, le apercibimos de que si incumplía podría suspen-dérsele indefinidamente de la profesión de la abogacía.(12) En la Resolución ordenamos que ésta fuera notificada per-sonalmente, a través de la Oficina de los Alguaciles del Tribunal Supremo. Surge del expediente que, el 18 de mayo de 2017, el alguacil a cargo del diligenciamiento se comunicó por teléfono con el licenciado Pérez Román y que éste le informó que ya no residía en Puerto Rico y que su nueva residencia es en Pensilvania. Añadió que, entre enero y febrero de 2017, había notificado a este Tribunal por escrito sobre su salida a Estados Unidos(13) Final-mente, indicó que por el momento no tenía planes de re-gresar a Puerto Rico debido a la crisis fiscal que atraviesa el País. Ante esto, el Alguacil emitió un diligenciamiento negativo(14) Al momento de emitir este dictamen, el licen-ciado Pérez Román no ha comparecido.

AB-2014-0007

El 10 de enero de 2014 se presentó la Queja Núm. AB-2014-0007 contra el licenciado Pérez Román. En ésta, la quejosa explicó que había contratado los servicios del licen-ciado Pérez Román para que éste fuera el representante legal de su esposo en un caso de revisión de sentencia o un procedimiento ante la Junta de Libertad Bajo Palabra. Es-pecíficamente, la quejosa alegó que, a pesar de haberle pa-gado $860, habían transcurrido 8 meses y el licenciado Pé-rez Román no había realizado trámite alguno y que no lograba contactarlo. Por ello, solicitó que se le devolvieran los honorarios pagados.
Posteriormente, la entonces Subsecretaría de este Tribunal le envió una carta al licenciado Pérez Román en la *642cual le informó que debía contestar la queja. A pesar de que el licenciado Pérez Román la recibió, no contestó. Por ello, esa carta le fue enviada por segunda ocasión. Sin embargo, éste no compareció. Consecuentemente, decidimos notifi-carle personalmente nuestro requerimiento y, a través de la Resolución emitida el 8 de mayo de 2014, le conferimos un término final de 5 días para que contestara la queja presentada en su contra. Además, se le advirtió que el in-cumplimiento con lo ordenado en la Resolución podría im-plicar sanciones disciplinarias severas, incluyendo la sus-pensión del ejercicio de la profesión legal. La referida Resolución fue diligenciada personalmente por conducto de la Oficina de los Alguaciles de este Tribunal.
En el ínterin, como mencionáramos, el licenciado Pérez Román fue suspendido indefinidamente del ejercicio de la abogacía y de la notaría, lo que provocó el archivo adminis-trativo de esta queja. No obstante, al ser reinstalado reac-tivamos la queja que nos concierne.
Como consecuencia de la reactivación de la Queja Núm. AB-2014-0007, el licenciado Pérez Román presentó su contestación. En esencia, el licenciado Pérez Román aceptó que no realizó la labor por la cual se le contrató y que, en efecto, ese incumplimiento acarreaba la devolución de los honorarios. En cuanto al incumplimiento con tramitar el caso, explicó que, como parte de su estrategia, estaba espe-rando el momento oportuno para presentar la correspon-diente alegación bajo la teoría correcta. A pesar de ello, reconoció que el trámite tardó más de lo esperado. Con relación a la devolución de los honorarios, explicó que la razón por la cual no procedió a devolverlos se debió a la situación económica precaria que enfrentó al ser suspen-dido de la profesión legal. Por último, el licenciado Pérez Román pidió disculpas y solicitó que se le permitiera devol-ver los honorarios en el término de 180 días.(15)
*643Posteriormente referimos la queja a la entonces Procu-radora General, para que presentara el informe correspondiente. Conforme a ello, recibimos el Informe de la Procuradora General en el cual se recomendó que el li-cenciado Pérez Román acreditara el pago de los honorarios en un término razonable, que luego de ello se le censurara y, entonces, se procediera con el archivo de la queja.(16) Consecuentemente, emitimos una Resolución en la cual concedimos al licenciado Pérez Román un término de 20 días para que se expresara en torno al Informe y, además, le advertimos que, de no comparecer, se allanaba a la reco-mendación expuesta en el Informed(17)
Tras no recibir respuesta del licenciado Pérez Román, el 4 de abril de 2017 el Procurador General presentó una mo-ción informativa por incumplimiento de orden y de acreditar la devolución de los honorarios de abogado. En resumen, el Procurador General expuso que habían pasado más de 6 meses sin que el licenciado Pérez Román se expresara sobre el Informe o acreditara el pago. Por ello, emitimos una Re-solución, en la cual le concedimos al licenciado Pérez Román 5 días para que acreditara la devolución de los honorarios so pena de sanciones, las cuales podrían incluir la suspensión del ejercicio de la abogacía.(18)
Aunque surge del expediente que, el 16 de mayo de 2017, el licenciado Pérez Román recibió la resolución vía correo electrónico, no fue hasta el 30 de mayo de 2017 que éste presentó una moción en cumplimiento de orden(19) No obstante, en esta moción no acreditó la devolución de los honorarios. Sin embargo, en su comparecencia el licen-ciado Pérez Román se limitó a exponer que actualmente le *644resulta imposible dar fiel cumplimiento con todos los asun-tos pendientes(20) ante este Tribunal debido a su situación económica precaria y no nos solicitó una alternativa real ni un término para devolver los honorarios de abogado.(21)
hH l—l

Incumplimiento con las órdenes emitidas por este Tribunal

El Código de Ética Profesional dispone las normas mínimas de conducta que rigen a los miembros de la pro-fesión legal.(22) A tenor de lo anterior, el Canon 9 (4 LPRA Ap. IX) establece la conducta que los abogados deben ob-servar ante los tribunales. En específico, le impone al abo-gado el deber de “observar para con los tribunales una con-ducta que se caracterice por el mayor respeto”.(23) La desatención de las órdenes judiciales constituye un serio agravio a la autoridad de los tribunales, lo que representa una infracción a este canon.(24) Por ello, los abogados tie-nen una obligación de atender con diligencia nuestras ór-denes, obligación que se torna más patente durante los procesos disciplinarios.(25) A su vez, los abogados deben responder diligentemente a los requerimientos de la Oficina de Inspección de Notarías y del Procurador General, puesto que su inobservancia acarrea el mismo efecto que cuando se desatiende una orden emitida por este Foro.(26)
*645Por otra parte, la Regla 9(j) del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B, dis-pone lo siguiente: “Todo abogado, toda abogada, notarios y notarias tendrán la obligación de mantener actualizados sus datos y realizar cualquier cambio en la información que consta en el Registro Único”. Es decir, esta regla obliga a los abogados a notificar oportunamente cualquier cambio de dirección, ya sea física o postal, a la Secretaría de este Tribunal.(27) Su podrá conllevar la imposición de sanciones, incluso de índole disciplinario.(28) Ello, toda vez que incum-plir con obligación obstaculiza el ejercicio de nuestra fun-ción disciplinaria(29)
III
En el caso ante nuestra consideración, a pesar de las múltiples oportunidades y apercibimientos que le concedi-mos al licenciado Pérez Román durante el trámite de las Quejas Núms. AB-2013-0408 y AB-2014-0007, éste ha des-plegado una conducta de desatención hacia nuestras órde-nes, provocando una infracción al Canon 9 del Código de Etica Profesional, supra.
Con relación a la Queja Núm. AB-2013-0408, el licenciado Pérez Román no ha comparecido. Sin embargo, es importante destacar que la Resolución de 12 de mayo de 2017, en la que le concedimos un término final de 15 días para comparecer y en la que le apercibimos que de no cum-plir se le podría suspender del ejercicio de la abogacía, fue diligenciada negativamente. Ello, debido a que, cuando el Alguacil a cargo del diligenciamiento personal se comunicó por teléfono con el licenciado Pérez Román, éste le indicó que no vivía en Puerto Rico y que ya había notificado a este Tribunal su situación mediante moción. Tras examinar el expediente personal del licenciado Pérez Román, pudimos *646constatar que el 27 de febrero de 2017 informó mediante moción su salida del País. No obstante, éste no informó una dirección, con la premisa de que como en su trabajo estaría rotando de establecimientos aún no conocía en qué lugar permanecería. Además, no solicitó un cambio de dirección física ni lo actualizó mediante el RUA. A pesar que en la moción indicó que en las próximas 3 semanas sabría la dirección exacta, nada informó relacionado a ello. Así, el licenciado Pérez Román no cumplió con su deber de actua-lizar su dirección física. Lo anterior, unido a su constante incumplimiento con las promesas realizadas, provocaron una dilación en la tramitación de los procedimientos inicia-dos en su contra.
Por otra parte, en cuanto a la Queja Núm. AB-2014-0007, el licenciado Pérez Román incumplió con su deber de responder oportunamente. Es decir, compareció 8 días des-pués de expirado el término que le fue concedido y, además, no acreditó la devolución de los honorarios. Mediante su comparecencia, el licenciado Pérez Román nos propone re-conocer la deuda a través de un documento civil en el que se comprometería a la devolución de los honorarios. Nótese que esto en nada adelanta nuestro requerimiento, toda vez que desde la contestación a la queja el licenciado Pérez Román, ya había reconocido la deuda y prometido pagarla. Así, el licenciado Pérez Román ignoró nuestro requeri-miento una vez más.
IV
Por los fundamentos expuestos en la opinión per curiam que antecede, se ordena la suspensión inmediata e indefi-nida del Ledo. Paolo J. Pérez Román de la práctica de la abogacía.

El licenciado Pérez Román deberá notificar de forma in-mediata a sus clientes que, por motivo de su suspensión, no 
*647
podrá continuar proveyéndoles consultoría ni representa-ción legal, y debe devolverles los expedientes de cualquier caso ya atendido o pendiente de resolución y los honorarios que haya recibido por cualquier trabajo no realizado. De igual manera, tendrá la responsabilidad de informar inme-diatamente de su suspensión a todos los foros judiciales y administrativos en los que tenga algún caso pendiente. De-berá acreditar y certificar ante este Tribunal el cumpli-miento con todo lo anterior dentro del término de 30 días, contado a partir de la notificación de la presente opinión “per curiam” y Sentencia. Notifíquese esta opinión “per cu-riam” y Sentencia por correo ordinario y por correo electró-nico de RUA.


Se dictará sentencia de conformidad.


 Véase Opinión per curiam de 20 de junio de 2014.


 Destacamos que la Queja Núm. AB-2012-319 fue archivada y la Queja Núm. AB-2013-211 está bajo la consideración del Procurador General para que presente el informe requerido.


 Véase Resolución de 13 de junio de 2016.


 Véanse Quejas Núms. AB-2013-0408, págs. 53-54, y Enmienda a la Queja, págs. 40-41.


 El 24 de febrero de 2014, la Resolución fue diligenciada personalmente por conducto de la Oficina de los Alguaciles de este Tribunal.


Surge del expediente que el Tribunal de Primera Instancia decretó el archivo del caso, con perjuicio, toda vez que el demandante desistió.


 Véase Contestación a querella.


 Véase Resolución de 13 de junio de 2016.


 Véase Informe de la Procuradora General.


 Véase Resolución de 13 de septiembre de 2016.


 Véase Resolución de 27 de enero de 2017.


 Véase Resolución de 12 de mayo de 2017.


 Véase Moción en cumplimiento de orden en relación a los últimos pronun-ciamientos, de 27 de febrero de 2017, que obra en el expediente personal del abogado.


 Véase Informe del alguacil de 18 de mayo de 2017.


 Véase Contestación a queja, págs. 1-2.


 Véase Informe de la Procuradora General.


 Véase Resolución de 21 de septiembre de 2016.


 Véase Resolución de 12 de mayo de 2017.


 Destacamos que el Ledo. Paolo J. Pérez Román compareció fuera del tér-mino de 5 días que le fue concedido. La notificación mediante correo postal fue en-viada el 17 de mayo de 2017, por lo que tenía hasta el 22 del mismo mes y año para comparecer.


 Nótese que el licenciado Pérez Román también tiene pendiente unos reque-rimientos de la Oficina de Inspección de Notarías y del Programa de Educación Jurídica Continua. Véase el expediente personal del licenciado Pérez Román (TS 15,582).


 Es decir, el licenciado Pérez Román solicita que se le permita reconocer la deuda a través de un documento civil en el cual se comprometería a devolver los honorarios. Ello, con el propósito de que la queja sea archivada. Véase la Moción en cumplimiento de orden, págs. 2-3.


 In re Vélez Lugo, 180 DPR 987, 985 (2011).


 In re López Méndez, 196 DPR 956, 960-961 (2016).


 In re Bryan Picó, 192 DPR 246, 251 (2015).


 In re Bryan Picó, supra.


 In re Chardón Dubós, 191 DPR 201, 207-208 (2014).


 In re Toro Soto, 181 DPR 654, 661 (2011).


 In re Bryan Picó, supra, pág. 252.


 In re Toro Soto, 181 DPR 654, 661 (2011).